                                                                                 United States District Court
                                                                                   Southern District of Texas

                                                                                      ENTERED
                    IN THE UNITED STATES DISTRICT COURT                               June 23, 2021
                        SOUTHERN DISTRICT OF TEXAS                                 Nathan Ochsner, Clerk

                             HOUSTON DIVISION

WAGMAMINAHUERTA,                                §
Plaintiff,                                      §
                                                §
V.                                              §        CIVIL ACTION NO. 4: l 9-cv-1107
                                                §
SHELL OIL COMPANY AND SHELL OIL                 §
C0MPREHENISYE WELFARE BENEFITS PLAN,            §
Defendants.                                     §

                      ORDER ADOPTING MAGISTRATE JUDGE'S
                      MEMORANDUM AND RECOMMENDATION

        Having reviewed the Magistrate Judge's Memorandum and Recommendation dated June 8,
2021 (ECF 52) and no objections having been filed thereto, the Court is of the opinion that said
Memorandum and Recommendation should be adopted by this Court.
        It is therefore ORDERED that the Magistrate Judge's Memorandum and Recommendation
is hereby ADOPTED by this Court.
        SIGNED at Houston, Texas this   J3..t       day of June, 2021.




                                                               SIM LAKE
                                            SENIOR UNITED STATES DISTRICT JUDGE
